In an action to recover damages for personal injury sustained by the infant plaintiff and for medical expenses and loss of services suffered by his father, the coplaintiff, said plaintiffs appeal from so much of an order of the Supreme Court, Kings County, dated November 28, 1962, approving the settlement and compromise of the action for $92,500, as: (1) failed to direct that any share of the said amount be paid to the father individually for nurse’s services rendered to the infant and for medicines; and (2) as directed that the sum of $30,000 be paid to the father as guardian ad litem jointly with officers of the Dime Savings Bank of Williamsburgh. Plaintiff’s attorney appeals from so much of the said order as fixed $20,000 for his fee, inclusive of disbursements. Order modified by amending its fourth decretal paragraph which provides inter alia for the deposit of $30,000 in the Dime Savings Bank of Williamsburgh, so as to direct: (a) that such sum be deposited in several different savings banks; and (b) that not more than $10,000 of such sum shall be deposited in any one savings bank. As so modified, the order, insofar as appealed from, is affirmed, without costs, and the matter is remitted to Trial Term for further proceedings in accordance herewith. Trust funds held or deposited are insured by the Federal Deposit Insurance Corporation in an amount not to exceed $10,000 (U. S. Code, tit. 12, § 1817, subd. [i]). It is the wise exercise of discretion to divide any sum in excess of that amount so as to afford the cestui que trust the greatest protection available. Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.